Citation Nr: 0706434	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.

3.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder for the period from June 25, 2002, to 
October 4, 2002, and after December 1, 2002.

4.  Entitlement to an effective earlier than June 25, 2002, 
for the grant of service connection for PTSD, lumbar strain, 
and a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision on behalf 
of the Anchorage, Alaska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in January 2006 
rating decision, granted entitlement to an increased 20 
percent rating for residuals of a left knee anterior cruciate 
ligament repair for the period from June 25, 2002, to 
October 4, 2002, and after December 1, 2002.  A temporary 
total rating under the provisions of 38 C.F.R. § 4.30 was 
previously established as effective from October 4, 2002, to 
November 30, 2002.  

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The veteran waived 
agency of original jurisdiction of evidence received at that 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
PTSD is manifested by an occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of anxiety, suspiciousness, panic attacks, and 
chronic sleep impairment.

3.  The evidence demonstrates the veteran's service-connected 
lumbar strain is manifested by no more than moderate 
limitation of lumbar spine motion, including as a result of 
pain and dysfunction, without evidence of narrowing or 
irregularity of joint spaces, listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, abnormality on forced 
motion, forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or lumbar spine ankylosis.

4.  The evidence demonstrates the veteran's service-connected 
left knee disorder for the period from June 25, 2002, to 
August 11, 2002, was manifested by residuals of a left knee 
injury, without evidence of chronic instability or extension 
or flexion limitations.

5.  The evidence demonstrates the veteran's service-connected 
left knee disorder for the period from August 12, 2002, to 
October 3, 2002, was manifested by left leg extension limited 
to 40 degrees, without evidence of chronic instability or 
flexion limited to 60 degrees.

6.  The evidence demonstrates the veteran's service-connected 
left knee disorder for the period from December 1, 2002, to 
July 27, 2005, was manifested by X-ray evidence of arthritis 
with limitation of leg flexion, without evidence of flexion 
limited to 30 degrees including as a result of pain or 
functional loss.

7.  The evidence demonstrates the veteran's service-connected 
left knee disorder for the period from July 28, 2005, is 
manifested by moderate instability and X-ray evidence of 
arthritis with limitation of leg flexion, but without 
evidence of flexion limited to 60 degrees or limited 
extension including as a result of pain or functional loss.

8.  The veteran's claim for entitlement to service connection 
was received by VA on June 25, 2002.

9.  VA rating action in May 2003 established service 
connection for PTSD, lumbar strain, and a left knee disorder 
effective from June 25, 2002; there is no evidence of any 
earlier unadjudicated formal or informal claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (before 
September 26, 2003) and 5237 (after September 26, 2003).

3.  The criteria for a rating in excess of 20 percent for a 
left knee disorder for the period from June 25, 2002, to 
August 11, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260 (2006).

4.  The criteria for a 50 percent rating for a left knee 
disorder for the period from August 12, 2002, to October 3, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260 (2006).

5.  The criteria for a rating in excess of 20 percent for a 
left knee disorder for the period from December 1, 2002, to 
July 27, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260 (2006).

6.  The criteria for a 20 percent rating for left knee 
instability and a separate 10 percent rating for left knee 
arthritis effective from July 28, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260 (2006).

7.  The criteria for an effective date earlier than June 25, 
2002, for the grant of service connection for PTSD, lumbar 
strain, and a left knee disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
underlying service connection claims by correspondence dated 
in August 2002.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).



PTSD

Evaluation of disability from mental disorders
(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. 
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 
(c) Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder (see §4.25). 
(d) When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see §4.14). 

38 C.F.R. § 4.126 (2006)

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

In this case, the record shows the veteran submitted her 
claim for VA benefits including for PTSD on June 25, 2002.  
Private medical records dated in September 2002 noted that 
the veteran had been in counseling for two months for PTSD 
related to rape and abuse during military service.  It was 
noted that since beginning counseling she reported her 
insomnia had worsened and that she was more irritable.  
Examination revealed the veteran was well groomed with 
appropriate affect and normal speech and thought content and 
processes.  Her mood was euthymic and upbeat.  The diagnoses 
included PTSD.  

VA examination in April 2003 revealed current symptoms of 
PTSD including unwanted memories, avoidance of violence on 
television and reminders of her trauma, nightmares several 
times per year, and a sense of isolation and keeping to the 
security of her own room or home.  The veteran also 
complained of sleep problems since the incident in service 
and the examiner noted she clearly had marked hypervigilance 
and agoraphobic symptoms.  It was noted she had increased 
anxiety at times, sometimes to the point of being a panic 
reaction.  The diagnoses included chronic PTSD due to 
military sexual trauma and also some symptoms related to her 
hysterectomy and panic disorder with agoraphobia.  A GAF 
score of 55 was provided.  It was noted that the veteran 
stated she felt a moderate rating for her disorder would be 
fair.

VA treatment records dated in September 2003 show the veteran 
reported she was doing better.  She noted that she had 
decreased the amount of her medication, that she was 
experiencing less anxiety and doing more, and that she was 
getting out more.  It was noted her PTSD symptoms were also 
giving her less problems.  The examiner noted that overall 
the veteran was happy with the progress she was making.  A 
January 2004 report noted she was well groomed with a 
positive, friendly attitude and a mildly depressed affect.  
It was noted that she needed to be physically close to the 
door and that she reported an ongoing scanning of all 
environments for possible escape routes.  The examiner noted 
there were no other signs of anxiety or paranoia.  A May 2004 
report noted she had euthymic mood and a broad affect.  She 
was hyperverbal.  There was no evidence of suicidal or 
homicidal ideation.  The examiner noted she presented with 
mixed messages in that she stated she wanted freedom from her 
compulsive behaviors, but also indicated this was part of her 
personality make-up.  

In correspondence dated in July 2005 the veteran complained 
of daily nightmares, a stuttering fear of enclosed spaces, 
fear of crowds, and compulsively cleaning her house and 
animals.  She stated she was only able to sleep on average 
two to four hours per night and that some weeks she did not 
sleep for days.  She complained of high anxiety, emotional 
outbursts, and an inability to make critical decisions under 
stress. 

On VA examination in August 2005 the veteran reported she was 
sleeping better, but that she continued to have vivid 
nightmares of the man who assaulted her.  She denied any 
history of suicide attempts or psychotic symptoms and stated 
she felt anxious but not depressed.  She stated she was 
claustrophobic and had panic attacks when she was in enclosed 
places.  She reported she was doing better than in 2003 and 
that she was able to go out to the store and attend classes.  
She stated she cleaned her house compulsively and that she 
felt anxious around other people.  The examiner noted the 
veteran was neatly groomed and dressed.  She was very anxious 
and fidgeted during the interview and insisted that the door 
be left open.  Her speech was a bit choppy with normal rate 
and tone and a mild stutter.  She denied any hallucinations 
or delusions.  Her affect was anxious and apprehensive.  She 
denied suicidal or homicidal ideation.  She was alert and 
oriented to all spheres.  Her memory and fund of knowledge 
were good.  Her calculation ability and insight were fair, 
but her judgment was good.  The examiner noted the veteran 
continued to have symptoms of PTSD related to a sexual 
assault and that there had been some recent disruption in her 
treatment that had re-activated long-term conflicts around 
issues of trust and dependency.  An Axis I diagnosis of PTSD 
was provided.  The examiner also provided a GAF score of 57 
and noted the veteran continued to have some pretty severe 
symptoms of anxiety and insomnia.

In correspondence dated in April 2006 the veteran's parents, 
in essence, requested she be provided compensation for the 
harm done her during military service.  It was noted that the 
incident in service had caused her great mental anguish and 
psychological scarring.  

At her personal hearing in May 2006 the veteran testified 
that she was presently a full-time student, but that she had 
been granted some accommodations for class attendance because 
of her PTSD.  She stated she had panic attacks all the time 
and could not be in crowds or an enclosed room.  She stated 
she had nightmares all the time and that she slept only two 
to three hours per night.  She reported she was able to drive 
to class, but that she avoided having to leave class at night 
and had anxiety attacks when she was surrounded by other 
cars.  She stated she was able to attend services at her 
church which was very small and that she and her spouse 
occasionally went out for dinner.  Her spouse testified, in 
essence, that he never knew what to expect from her when he 
came home.  

Based upon the evidence of record, the Board finds the 
veteran's PTSD is manifested by an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms of anxiety, suspiciousness, panic 
attacks, and chronic sleep impairment.  It is significant to 
note that the veteran has provided inconsistent statements as 
to the frequency of her panic attacks and at her August 2005 
VA examination only reported panic attacks when she was in 
enclosed places.  She also reported she felt her symptoms had 
improved since 2003.  The provided GAF scores of 55 and 57 
are indicative of more moderate symptoms.  Therefore, the 
Board finds a rating in excess of 30 percent is not 
warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The record shows the veteran is 
currently enrolled as a full-time student and that she 
expects to obtain employment upon completion of her 
education.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Lumbar Strain

During the pendency of this appeal, the regulations for 
rating diseases and injuries of the spine were amended and 
the diagnostic codes renumbered.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In this case, service medical records show the veteran was 
treated on several occasions for low back pain.  A June 1984 
hospital report noted a diagnosis of low back pain with 
bilateral lumbosacral pain and left lower extremity 
radiculopathy.  An examination in February 1990 revealed a 
normal clinical evaluation of the spine.

On VA examination in October 2002 the veteran complained of 
low back pain and radiculopathy with radicular pain to the 
lower extremities.  It was noted she had developed a 
functional scoliosis and was self-treated with anti-
inflammatory medication and muscle relaxants over the past 
five years.  The examiner noted a slightly left predominant 
curvature from P3 through L2, but no pronouncement of the 
posterior vertebral processes.  There was 1+ tenderness over 
the sacroiliac notch to palpation.  There was limited range 
of motion due to pain with flexion to 90 degrees, extension 
to 15 degrees, left rotation to 30 degrees, right rotation to 
45 degrees, left lateral bending to 35 degrees, and right 
lateral bending to 45 degrees.  Sensory examination was 
intact to sharp, dull, and vibratory testing.  Straight leg 
raises elicited pain at 45 degrees on the right.  X-rays 
revealed six degrees of dextroscoloisis with well-maintained 
vertebral bodies and intervertebral disc spaces.  The 
diagnoses included chronic moderate lumbar spine strain with 
curvature changes and moderate sciatica and a clinical 
presentation of lumbar and thoracic disk changes.  

VA treatment records dated in May 2004 show the veteran 
called complaining of back pain and spasms.  The pain was 
rated as six to nine on a ten point scale.  Home instructions 
were provided.  

In correspondence dated in July 2005 the veteran complained 
of daily low back pain estimated as five to seven on a ten 
point scale.  She stated she was unable to carry anything 
heavy and that she was unable to sleep because of her back 
pain.  

On VA examination in July 2005 the veteran complained of 
chronic low back pain that was irritated with forward 
bending, especially on a repetitive schedule.  It was noted 
she did not use nonsteroidal anti-inflammatory drugs, but 
that she did use heat and ice on an alternating basis.  She 
stated her primary treatment was avoiding activities she knew 
would aggravate her symptoms.  The examiner noted decreased 
anterior flexion at 60 degrees, but stated there was full 
right and left rotation and extension to 30 degrees.  Lateral 
flexion was to 35 degrees right and left.  There was pain at 
the endpoint of all ranges of motion.  The pain increased 
with repetition, but there was no change in the range of 
motion.  Straight leg raise testing was negative to 90 
degrees.  Deep tendon reflexes were 2+ and equal to the lower 
extremities.  Heel and toe standing was normal and sensations 
were intact to light touch.  X-rays revealed scoliosis that 
was essentially unchanged from prior examination.  The 
diagnosis was chronic lumbar strain without neurological 
defect or sciatica.

At her personal hearing in May 2006 the veteran testified 
that she experienced constant low back pain.  She stated the 
pain would wake her up in the middle of the night 
approximately once per week and that it prevented her from 
doing basic household chores.  She reported she used a 
heating pad every day.  She stated she was unable to lift 
anything heavy and stated she had problems bending forward or 
putting sweaters on over her head.  She reported her back was 
always stiff and that she had radiating pain in her hips.  
Her spouse testified that he was a "trigger point 
therapist" and that he worked on muscles.  He stated the 
veteran was so sensitive that he was barely able to touch 
her.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected lumbar strain is manifested by no 
more than moderate limitation of lumbar spine motion, 
including as a result of pain and dysfunction, without 
evidence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or 
lumbar spine ankylosis.  Therefore, the Board finds a rating 
in excess of 20 percent is not warranted.  There is no 
evidence of any unusual or exceptional circumstances in this 
case.  The preponderance of the evidence is against the 
veteran's claim.



Left Knee

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).



526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

In this case, service medical records show the veteran 
sustained a hyperextension injury to the left knee in April 
1992 and underwent diagnostic arthroscopy with repair of an 
anterior cruciate ligament avulsion fracture.  A September 
1992 operation report noted the veteran had experienced 
limitation of motion, but no instability of the left knee.  
Under anesthesia the knee was stable with negative Lachman's 
and drawer testing.  The report shows the veteran underwent a 
minor operation involving manipulation of the left knee under 
anesthesia with a net increase in range of left knee motion 
from 0 to 135 degrees.  

Private medical records dated August 12, 2002, noted the 
veteran reported her left knee had done very well until 
approximately two weeks earlier when she developed medial and 
lateral pain with popping.  She reported a couple of episodes 
of giving way.  Range of motion studies revealed extension of 
40 degrees and flexion to 100 degrees.  There was very mild 
effusion and positive medial and lateral joint line 
tenderness to palpation with significant medial pain.  Her 
collateral ligaments were intact and Lachman's and drawer 
testing were negative.  Pivot shift testing could not be 
adequately performed due to guarding.  Modified McMurray's 
testing caused medial pain.  X-rays revealed adequate joint 
spaces with mild medial joint space narrowing.  There also 
appeared to be demineralization of the fibular head, but no 
other acute changes.  The diagnoses included enchondroma and 
likely pain secondary to a loose body.  

Private operation reports dated October 4, 2002, show the 
veteran underwent arthroscopy, partial lateral meniscectomy, 
debridement of the lateral tibial plateau, resection of the 
medial patellar plica, and minimal debridement with excision 
of old Mersilene sutures.  A clinical evaluation of the left 
knee prior to the procedure revealed a good range of motion, 
no effusion, and no patellar instability.  There was full 
extension and flexion to 30 degrees.  Lachman's testing was 
1+ positive, but pivot shift and drawer signs were negative.  
It was noted the veteran tolerated the procedure well.  
Records three days post arthroscopy revealed minimal effusion 
with range of motion from 0 to 70 degrees.  

VA examination in October 2002 noted the veteran underwent 
surgical treatment two weeks earlier, but that she reported 
she had difficulty with prolonged standing and walking and 
with negotiating stairs, ladders, and inclines.  She stated 
she was unable to run and admitted to occasional flare-ups 
one to three times per year that left her unable to perform 
her current employment.  The examiner noted well-healed 
surgical scars.  There was 1+ pain to palpation over the 
anterior joint lines and fibular head.  There was painful 
limited range of flexion at 110 degrees.  Motor strength was 
diminished at 4/5, but deep tendon reflexes were intact.  The 
diagnoses included status post anterior cruciate ligament 
repair with manipulation under anesthesia, painful limited 
range of motion, and patellofemoral syndrome.  

VA treatment records dated in January 2003 noted the veteran 
stated she was doing very well and that she had recently 
started a 60-minute aerobics program which she did several 
times per week.  Range of motion was from 0 to 130 degrees.  
There was no evidence of swelling or effusion.  She walked 
with a normal gait.  A July 2003 report noted some pain and 
limitation of motion of the left knee.  The diagnoses 
included degenerative changes of the left knee.  An October 
2003 report noted the veteran complained of anterior knee 
pain since her surgery that was most notable upon climbing 
stairs and with prolonged standing.  The examiner noted 
private X-rays were reviewed and provided diagnoses of left 
knee patellar tendon pain, bilateral patellofemoral disease, 
and enchondroma of the fibula.  

VA examination in July 2005 noted the veteran complained of 
chronic left knee pain that was worse with stair climbing and 
bike riding.  She stated she had frequent feelings of 
collapse in the left knee, but no locking.  The examiner 
noted that a magnetic resonance imaging scan of record 
revealed degenerative joint disease and a poorly defined 
anterior cruciate ligament.  It was also noted that the 
veteran's surgical scars were well healed and nonsymptomatic.  
Range of motion studies revealed full extension with 
decreased anterior flexion at 90 degrees.  There was sharp 
pain in the subpatellar area at that point.  There was 
guarding and pain on extension.  Passive range of motion was 
from 0 to 135 degrees with pain at the endpoint.  Repetitive 
motion caused increased pain, but did not decrease motion.  
There was a 1+ anterior drawer sign and a negative posterior 
drawer sign.  The diagnoses included left anterior cruciate 
ligament tear, unsuccessful anterior cruciate ligament repair 
surgery, left knee degenerative joint disease, and painful 
decreased left knee motion with moderate instability.  X-rays 
revealed slight to moderate degenerative joint disease 
primarily to the medial compartment.  

In correspondence dated in July 2005 the veteran complained 
of constant left knee pain which she estimated as six to 
eight on a ten point scale on most days.  She stated 
treatment had been unsuccessful, that she was unable to climb 
stairs, and that walking and most daily activities were a 
challenge.  She stated she experienced pain, weakness, and 
instability.

VA treatment records dated in October 2005 noted the veteran 
was seen for her third injection of Synvisc to the left knee.  
The examiner noted there was no evidence of erythema or 
effusion.  The diagnosis was left knee degenerative joint 
disease.  

At her personal hearing in May 2006 the veteran testified 
that there was no available treatment for her knee, but that 
she had been told to expect a knee replacement in the future.  
She stated she was unable to stand in one spot for more than 
10 to 15 minutes and that she was unable to sleep because of 
knee pain.  She reported she used a brace and that she 
experienced instability and had fallen because of the 
disorder.  Her spouse testified that he had to do all the 
household chores.  

As a preliminary matter, the Board notes the Court has held 
that compensable "staged" evaluations may be assigned for 
separate, distinct periods of time if warranted by the 
competent evidence of record.  See Fenderson, 12 Vet. App. 
119.  The Court has also held that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993).  Based upon the evidence of record, the 
Board finds increased "staged" ratings are warranted in 
this case for the veteran's left knee disability.  

The competent evidence demonstrates the veteran's service-
connected left knee disorder for the period from June 25, 
2002, to August 11, 2002, was manifested by residuals of a 
left knee injury, without evidence of chronic instability or 
extension or flexion limitations.  There was no evidence of 
any specific complaints prior to approximately two weeks 
before the veteran's August 12, 2002, private medical 
evaluation and no competent evidence of any chronic symptoms 
that may have existed prior to that date.  Therefore, a 
rating in excess of 20 percent from June 25, 2002, to August 
11, 2002, is not warranted.  The presently assigned analogous 
rating under Diagnostic Code 5260 for this period is 
adequate.

The evidence also demonstrates that from August 12, 2002, to 
October 3, 2002, the veteran's left knee disorder was 
manifested by leg extension limited to 40 degrees.  There was 
no evidence, however, of chronic instability or flexion 
limited to 60 degrees at that time.  The veteran's limitation 
of extension of 40 degrees more closely approximated the 
schedular rating criteria for a 50 percent rating.  
Therefore, a "staged" 50 percent rating from August 12, 
2002, to October 3, 2002, under the criteria of Diagnostic 
Code 5261 is warranted.  

A review of the record shows a temporary total rating was in 
effect for the period from October 4, 2002, to November 30, 
2002.  The evidence demonstrates the veteran's left knee 
disorder for the period from December 1, 2002, to July 27, 
2005, was manifested by X-ray evidence of arthritis with 
limitation of leg flexion.  There was no evidence of chronic 
instability at that time, limited extension, or flexion 
limited to 30 degrees including as a result of pain or 
functional loss.  The veteran's knee disability during this 
period of time is more appropriately evaluated under the 
criteria of Diagnostic Code 5260 than 5261.  Therefore, a 
rating in excess of the presently assigned 20 percent rating 
from December 1, 2002, to July 27, 2005, is not warranted 
under Diagnostic Code 5260.  

The Board finds the competent medical evidence, however, 
demonstrates that the veteran's left knee disorder since July 
28, 2005, is manifested by moderate instability and X-ray 
evidence of arthritis with limitation of leg flexion.  There 
is no evidence of evidence of flexion limited to 60 degrees 
or limited extension including as a result of pain or 
functional loss.  Therefore, effective from July 28, 2005, a 
20 percent rating is warranted for moderate instability under 
Diagnostic Code 5257 and a separate 10 percent rating is 
warranted under Diagnostic Code 5003 because of the X-ray 
findings of arthritis with less than compensable limitation 
of flexion.  These ratings are adequate for the veteran's 
present level of disability and there are no unusual 
circumstance to warrant referral for extraschedular 
consideration.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the veteran submitted her original claim for 
entitlement to service connection on June 25, 2002.  In a May 
2003 rating decision the RO established service connection 
for PTSD, lumbar strain, and a left knee disorder effective 
from June 25, 2002.  A review of the record reveals no 
evidence of any earlier unadjudicated formal or informal 
claims.  In statements and personal hearing testimony in 
support of her claim the veteran asserted that earlier 
effective dates were warranted because she was not notified 
of her rights to submit a claim for compensation for her 
injuries at the time of her separation from active service.

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 25, 2002, for the award of 
service connection for PTSD, lumbar strain, and a left knee 
disorder is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim.  Although the 
veteran claims either the service department or VA did not 
adequately advise her of her right to request compensation 
benefits, there is no basis in law or fact in this case for 
the assignment of any earlier effective date.  VA regulations 
specifically provide that unless a claim for service 
connection is received within one year of discharge from 
service the effective date shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  Therefore, the veteran's earlier 
effective date claims must be denied.  The preponderance of 
the evidence is against her claim.












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a rating in excess of 20 percent for lumbar 
strain is denied.

Entitlement to a rating in excess of 20 percent for a left 
knee disorder for the period from June 25, 2002, to August 
11, 2002, is denied 

Entitlement to a 50 percent rating for a left knee disorder 
for the period from August 12, 2002, to October 3, 2002, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a rating in excess of 20 percent for a left 
knee disorder for the period from December 1, 2002, to 
July 27, 2005, is denied.

Entitlement to a 20 percent rating for left knee instability 
and a separate 10 percent rating for left knee arthritis 
effective from July 28, 2005, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an effective earlier than June 25, 2002, for 
the grant of service connection for PTSD, lumbar strain, and 
a left knee disorder is denied.



____________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


